DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Applicant's submission filed on September 2, 2021 has been entered. All of the previously pending claims have been canceled. Claims 36-41 are new and currently under examination.

Response to Arguments
3.	Applicant’s arguments filed on September 2, 2021 have been fully considered.
	Rejection of claim 24 under pre-AIA  35 U.S.C. 112, fourth paragraph 
	Applicant argues that the rejection is moot since claim 24 has been canceled (Remarks, page 4).
	This argument was persuasive. The rejection has been withdrawn. 
Rejection of claims 14-17, 20-21, 24-26, 29-33, and 35 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohthmann in view of Takahashi and further in view of Kim
	Applicant argues that the rejection should be withdrawn because the cited references fail to teach or suggest the requirements of the new claims, and in particular, the requirements of new independent claim 36 (Remarks, pages 4-5). 
	In response, the rejection has been modified to address the currently pending claims (i.e., new claims 36-41) and also to remove the Kim reference, which is no longer needed. Applicant’s 
	
Specification
4.	The specification is objected to because the sequence identifiers on pages 20, 21, 23, and 25 do not comply with the format set forth in 37 CFR 1.821(d) (i.e., “SEQ ID NO: x”). To illustrate, “SEQ ID NO. 1” on page 20 must be replaced with “SEQ ID NO: 1”. The other sequence identifiers used on pages 20, 21, 23, and 25 require the same correction.
The specification is also objected to because of improper use of trade names/marks used in commerce. See, for example, the use of the terms TAQMAN (see, e.g., pp. 15-16), ROTOR GENE (see, e.g., p. 23), and TEXAS RED (see, e.g., p. 9), each of which is a trade name or a mark used in commerce. These and any other such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. See also MPEP 608.01(v) for additional guidance.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

	Claim Objections
5.	Claim 36 is objected to because the word “the” should be inserted before “amplifying” in line 5.

Claim 41 is objected to because the article “a” should inserted before each of the following words: TaqMan, Scorpion, molecular, light, and LUX. As well, “an” should be inserted before the word “amplifluor.”

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 37 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 is indefinite because the meets and bounds of “derived from” are not clear. The specification does not define this term or give any examples of abasic sites that are derived from 1’,2’-dideoxyribose or 1,3-propanediol. Accordingly, the ordinary artisan would not be reasonably apprised of the outer limits of the claim scope, and the claim is indefinite for this reason. 
Claim 37 is also indefinite because it is not clear whether “the abasic site” in line 1 refers to the abasic site in the first probe, the abasic site in the second probe, or both abasic sites. 
Claim 41 is indefinite because it contains the trademarks/trade names TAQMAN, LUX, LIGHT CYCLER, AMPLIFLUOR, and SCORPION. Where a trademark or trade name is used Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademarks/trade names are used to identify/describe particular types of oligonucleotide primers or probes and, accordingly, the identification/description is indefinite.
	
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 40 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 40 depends from claim 39 and requires determining the melting temperatures of the first and second probes hybridized to the first and second target nucleic acids, respectively, during or after real-time PCR. This is not further limiting because it represents all possible 
Alternatively, Applicant may cancel the claim or present a sufficient showing that the dependent claim complies with the statutory requirements.
	 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

10.	Claims 36-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rohthmann et al. (WO 2009/135832 A1; cited previously) in view of Takahashi (WO 2010/067874 A1; cited previously).1

Further regarding claim 38, Rohthmann teaches that probes with the same label may differ in melting temperature by at least 2°C, by at least 5°C, by between about 5° and 10°C, between about 5°C and 7°C, or between about 5° and 6°C (page 6, lines 16-20). These ranges overlap with the range recited in claim 38. The reference also teaches that the melting temperatures of probes with the same label may differ from one another by at least 1°C or more than 1°C (page 21, lines 4-6). This disclosure meets the requirement in claim 38 concerning the melting temperature difference between different probes with the same label. 
Regarding claim 39, Rohthmann teaches that the amplification step may be real-time PCR (see, e.g., pages 16-17; see also page 14 and pages 23-24).
Regarding claim 40, Rohthmann teaches measuring the melting temperature of the probes after real-time PCR (see, e.g., page 16, lines 23-29) or during real-time PCR (see, e.g., page 23, last paragraph – page 24, first paragraph). See also pages 7-8 for a more general discussion of 
Regarding claim 41, Rohthmann teaches that the probe may be a TaqMan probe, a molecular beacon probe, a Scorpion probe, or a light cycler probe (page 13, lines 8-13).
The probes used in the method of Rohthmann do not include an abasic site at a known polymorphic site as required by independent claim 36.
Takahashi, though, teaches that target nucleic acids, such as viral or bacterial nucleic acids, often contain mutations that, when they are not the focus of an assay (i.e., the assay is not intended to detect the presence said mutations), require the design of multiple primers and probes, which increases the cost and development time of the assay (page 2 of the machine translation). The reference teaches that using primers or probes containing an abasic site at known polymorphic sites eliminates the need to design multiple primers and probes to account for the presence of these mutations, thereby reducing assay cost and development time (page 2 of the machine translation). 
As well, regarding claim 37, Takahashi teaches that the abasic site may be derived from 1’,2’-dideoxyribose (see, e.g., pages 8-9 of the machine translation).
It would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to practice the method of Rohthmann using any number of probes having an abasic site (e.g., an abasic site derived from 1’,2’-dideoxyribose) at a known polymorphic site. The ordinary artisan would have been motivated to do so to obtain the ability to detect target nucleic acids, for example from different species of bacteria or viruses, using a single probe for each different target without interference from mutations at known polymorphic sites as described by prima facie obvious over Rohthmann in view of Takahashi.

Conclusion
11.	No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A machine translation of the Takahashi reference was supplied with the Office action mailed on September 11, 2014.